Exhibit 10.6

 



OMNIBUS AMENDMENT, ASSIGNMENT, ASSUMPTION,

RELEASE AND REAFFIRMATION AGREEMENT

 

(Loan from East Boston Savings Bank)

 

 

This Omnibus Amendment, Assignment, Assumption, Release and Reaffirmation
Agreement (“Omnibus Agreement”) is made as of the 27th day of February, 2020,
between and among GANO HOLDINGS, LLC (“Borrower”, sometimes “PropCo”), a Rhode
Island limited liability company, PHR GANO OPCO SUB, LLC (“OpCo”, sometimes
“Franchisee”), a Delaware limited liability company; Procaccianti Hotel REIT,
Inc. (“GPHREIT”), a Maryland corporation; and James A. Procaccianti
(“JProcaccianti”), all of the foregoing (collectively, the “Procaccianti
Parties”) having a mailing address c/o The Procaccianti Group, 1140 Reservoir
Avenue, Cranston, Rhode Island 02920-6032, Attn: James A. Procaccianti,
President and CEO, and EAST BOSTON SAVINGS BANK (“Bank”), a Massachusetts
banking corporation with its principal office at 67 Prospect Street, Peabody,
Massachusetts 01960.

 

WHEREAS, the Bank earlier made a loan to Borrower in the original amount of
Thirteen Million One Hundred Thirty-Five Thousand Dollars ($13,135,000.00) and
later increased in 2019 by Two Million Five Hundred Thousand Dollars
($2,500,000.00), which loan (as previously increased, the “Existing Loan”) is
secured in part by improved property located at 220 India Street, Providence,
Rhode Island, on which there is a 137-key hotel and parking area known as the
Hilton Garden Inn (the “Hotel”); and

 

WHEREAS, the Borrower and Bank have agreed that the collateral granted as
security for the Existing Loan will also serve as collateral for the Existing
Loan as increased and modified, amended and restated as evidenced by an Amended
and Restated Commercial Promissory Note of even date herewith from Borrower to
the order of Bank in the face amount of $16,936,900.72 which shall amend,
restate and replace the promissory notes evidencing the Existing Loan (the “2020
Note”) and the other Loan Documents (as “Loan Documents” is defined in the 2020
Note)); and

 

WHEREAS, the Existing Loan is guaranteed, in part, by JProcaccianti pursuant to
the terms of the Guaranty earlier signed and delivered by him that is one of the
Loan Documents (“Guaranty”); and

 

WHEREAS, Borrower and JProcaccianti have approached the Bank and asked it to
further modify and increase the Existing Loan, to allow for (i) the transfer of
certain interests held, directly or indirectly, in the Borrower, (ii) a change
and replacement of Guarantor and the release of JProcaccianti’s obligations to
the Bank with respect to the Existing Loan as now existing and/or as evidenced
by the Loan Documents (as “Loan Documents” is defined in the 2020 Note), and
(iii) the Bank’s consent to an operating lease and a new franchise agreement for
the Hotel; and

 



1

 

 

WHEREAS, the parties hereto agree on the following terms on which the Existing
Loan may be increased and modified;

 

NOW THEREFORE, for good and valuable consideration, including the changes to the
Loan Documents hereinafter noted, the receipt and sufficiency of which are
acknowledged, the Bank and undersigned Procaccianti Parties do agree as follows:

 

1.Capitalized terms used herein and not otherwise defined in this Agreement
shall have the meanings ascribed to them by the Third Amendment to (i) an
Open-End Mortgage, Security Agreement and Assignment to Secure Present and
Future Loans Under Chapter 25 of Title 34 of the General Laws of the State of
Rhode Island and (ii) an Assignment of Borrower’s Interests in Leases, Rents and
Profits being executed and delivered in connection herewith by the Borrower (the
“Third Amendment”).

 

2.PHR TRS II, LLC (“MM”), a Delaware limited liability company, is the Member
Manager of OpCo. Procaccianti Hotel REIT, Inc. (“GPHREIT”) is a Maryland
corporation, whose limited partner is Procaccianti Hotel REIT, LP, LLC
(“LPHREIT”) a majority of which is owned by GPHREIT.

 

3.The Procaccianti Parties acknowledge and agree that the term “Loan Documents”
shall mean “Loan Documents” as defined in the 2020 Note, including, without
limitation, this Omnibus Agreement, a Pledge Agreement Regarding Liquor License
from Borrower to Bank being executed and delivered in connection herewith, a
Collateral Assignment and Security Agreement in Respect of Contracts, Licenses
and Permits from Borrower to Bank (“Borrower’s Contract Assignment”) being
executed and delivered in connection herewith, and a Collateral Assignment and
Security Agreement in Respect of Contracts, Licenses and Permits from OpCo to
the Bank (“OpCo’s Contract Assignment”) being executed and delivered in
connection herewith.

 

4.JProcaccianti is and shall hereby be released and discharged from each
obligation arising under the Guaranty and/or any of the other Loan Documents
from facts, circumstances or conditions first arising on or after the date
hereof.

 

5.GPHREIT (a) has assumed and agreed to pay and perform all the obligations of
the Guarantor arising on and after the date hereof with respect to: (i) the
Guaranty as if it had originally been named as the Guarantor therein, and/or
(ii) the Certificate as to Oil and Hazardous Materials and Indemnity Agreement
that was executed and delivered in connection with the Existing Loan (“EIA”);
and (b) confirms by signing below that (i) each of the Guaranty and EIA remains
in full force and effect and applicable to the obligations arising under the
Loan Documents as “Loan Documents” is defined in the 2020 Note, and (ii) GPHREIT
has reviewed all such Loan Documents.

 

6.PropCo and OpCo represent and warrant to Bank that attached hereto as Exhibit
A is a true, accurate and complete copy of the lease (“Operating Lease” or “OpCo
Lease”) between them, and that: (i) such Operating Lease (a) reflects the entire

 



2

 

 

agreement between them with respect to the Property, and (b) is in full force
and effect; (ii) neither Landlord nor Tenant is in default thereunder; (iii)
neither of them as landlord or tenant has any knowledge of any fact or
occurrence which, but for notice or the passage of time, would be a default
under such Operating Lease; and (iv) no sums due landlord from tenant thereunder
have been paid in advance.

 

7.OpCo represents and warrants to Bank that attached hereto as Exhibit B is a
true, accurate and complete copy of the franchise agreement between it and
Hilton Franchise Holding, LLC (“HFH”), and that: (i) such Franchise Agreement
(“Franchise Agreement”) (a) reflects the entire agreement between them with
respect to the Property, and (b) is in full force and effect; (ii) neither OpCo
nor, to OpCo’s knowledge, HFH is in default thereunder; (iii) neither OpCo nor,
to OpCo’s knowledge, HFH has any knowledge of any fact or occurrence which, but
for notice or the passage of time, would be a default under such Franchise
Agreement. Where used in the Loan Documents, the term “Franchise Agreement”
shall mean the “Franchise Agreement” as defined in this paragraph.

 

8.The Bank hereby consents to: (i) the execution and performance by the Borrower
and OpCo of the Operating Lease; (ii) the transfers and change of ownership of
the Borrower which will result in the corporate and ownership structure as shown
on Exhibit C attached hereto; (iii) the termination of the existing franchise
agreement applicable to the Hotel and the execution by OpCo of the Franchise
Agreement with HFH in form as noted above; and (iv) the termination of the
existing hotel management agreement applicable to the Hotel and the execution by
OpCo of the a new Hotel Management Agreement with Gano Hotel Manager, LLC (an
affiliate of JProcaccianti) in the form previously provided to the Bank by OpCo.

 

9.Each of the Procaccianti Parties represents and warrants that he/it has full
power and authority to execute and deliver this Agreement, and the person
signing on behalf of the Borrower represents and warrants that he/it has full
power and authority to execute and deliver this document on behalf of such
Procaccianti Party and that its signature shall conclusively evidence that this
document has been voluntarily signed and delivered and is binding upon such
Procaccianti Party.

 

10.Borrower and JProcaccianti each represents and warrants to the Bank for
itself/himself that it/he is not in default under the respective Loan Documents
to which it/he is a party and that, to the best of its/his knowledge, the Bank
is not in default under the respective Loan Documents to which he or it is a
party.

 

11.Except for the transactions noted herein, Borrower represents and warrants to
the Bank that it has not granted any rights or interests in any of the Loan
collateral to anyone other than Bank.

 

12.In the Financial Covenants section of the Loan Agreement, the following
changes are made, effective from and after the date hereof:

 



3

 

 

a.The term “Minimum Ratio” shall mean a ratio of at least 1.4 to 1.0 when
calculated with respect to the Debt Service Coverage Ratio for the Property
and/or the Debt Service Coverage Ratio for the Hotel.

 

b.The term “Net Operating Income” shall mean (i) for determining the Debt
Service Coverage Ratio for the Property, the amount obtained by subtracting the
Property Operating Expenses from Gross Income from Property Operations; and (ii)
when determining the Debt Service Coverage Ratio for the Hotel, the amount
obtained by subtracting the Hotel Operating Expenses from Gross Income from
Hotel Operations.

 

c.“Gross Income from Property Operations” shall mean all income received by
Borrower from the ownership of the Property from whatever source, computed on an
accrual basis in accordance with generally accepted accounting practices and
principles, including, but not limited to, rent received pursuant to the OpCo
Lease (“OpCo Rent Payments”) and/or, if any, all guest room revenues, all food,
beverage, and merchandise sales receipts, all revenues from group bookings and
functions, all interest income, if any, rent, utility charges, escalations,
forfeited security deposits, service fees or charges, license fees, parking
fees, rent concessions or credits, and any business interruption insurance
proceeds but excluding sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any government or governmental
agency, refunds and uncollectible accounts, sales of furniture, fixtures and
equipment or any capital assets, proceeds of casualty insurance and condemnation
awards, interest on credit accounts and all revenue generated from non-recurring
or one-time events. In no event shall any Advance be deemed to be all or any
part of the Gross Income from Property Operations.

 

d.“Gross Income from Hotel Operations” shall mean all income received by OpCo
from the operation of the Hotel from whatever source, computed on an accrual
basis in accordance with generally accepted accounting practices and principles,
including, but not limited to, all guest room revenues, all food, beverage, and
merchandise sales receipts, all revenues from group bookings and functions, all
interest income, if any, rent, utility charges, escalations, forfeited security
deposits, service fees or charges, license fees, parking fees, rent concessions
or credits, and any business interruption insurance proceeds but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any government or governmental agency, refunds and uncollectible
accounts, sales of furniture, fixtures and equipment in the usual course of
business, proceeds of casualty insurance and condemnation awards, interest on
credit accounts and all revenue generated from non-recurring or one-time events.
In no event shall any Advance be deemed to be all or any part of the Gross
Income from Hotel Operations.

 

e.“Property Operating Expenses” shall mean, without duplication for any amounts
which are included in Hotel Operating Expenses, the total of all expenditures
paid or payable solely as obligations of Borrower of whatever kind relating to
the operation, maintenance and management of the Property that are

 



4

 

 

incurred on a regular monthly or other periodic basis (both department expenses
and undistributed operating expenses), including without limitation, the
following costs if the same are actual direct obligations of the Borrower, rent,
if any, utilities, ordinary repairs and maintenance, insurance, license fees,
taxes and assessments, advertising expenses, management fees in an amount equal
to the greater of the actual fees or three percent (3%) of Gross Income from
Operations, all franchise fees and other fees and contributions payable pursuant
to the Franchise Agreement, if any, all required contributions to reserves
and/or escrows required to be made by Borrower under the Loan Documents, if any,
net of the distributions from such reserves and/or escrows allocable to the same
reporting period, payroll and related taxes (if any), computer processing
charges, operational equipment and/or other lease payments as approved by Bank,
and other similar costs, but excluding depreciation, other non-cash charges,
debt service on the Loan and capital expenditures, all calculated on a monthly
basis in accordance with generally accepted accounting practices and principles
consistently applied, all without duplication for such charges as are included
within, and paid via payment of, any other expense.

 

f.“Hotel Operating Expenses” shall mean, without duplication for any Property
Operating Expenses, the total of all expenditures paid or payable of whatever
kind relating to the operation, maintenance and management of the Hotel that are
incurred on a regular monthly or other periodic basis (both department expenses
and undistributed operating expenses), including without limitation, rent,
utilities, ordinary repairs and maintenance, insurance, license fees, taxes and
assessments, advertising expenses, management fees in an amount equal to the
greater of the actual fees or three percent (3%) of Gross Income from
Operations, all franchise fees and other fees and contributions payable pursuant
to the Franchise Agreement, all required contributions to reserves and/or
escrows under the Franchise Agreement and/or the Loan Documents, if any, net of
the distributions from such reserves and/or escrows allocable to the same
reporting period, payroll and related taxes, computer processing charges,
operational equipment and/or other lease payments as approved by Bank, and other
similar costs, but excluding depreciation, rents paid under the OpCo Lease,
non-cash charges, debt service on the Loan, and capital expenditures, all
calculated on a monthly basis in accordance with generally accepted accounting
practices and principles consistently applied, all without duplication for such
charges as are included within, and paid via payment of, any other expense.

 

g.“Net Operating Income” shall mean (i) with respect to a calculation of Debt
Service Coverage Ratio for the Property, the amount obtained by subtracting
Property Operating Expenses from Gross Income from Property Operations, and (ii)
with respect to a calculation of Debt Service Coverage Ratio for the Hotel,
shall mean the amount obtained by subtracting Hotel Operating Expenses from
Gross Income from Hotel Operations.

 

h.“Debt Service Coverage Ratio” or “DSCR” shall mean each and both of the Debt
Service Coverage

 



5

 

 

Ratio for the Property and the Debt Service Coverage Ratio for the Hotel. The
DSCR for the Property shall be the ratio for the applicable period in which: (A)
the numerator is the Net Operating Income for such period; and (B) the
denominator is the aggregate amount of principal and interest due and payable on
the Note for such period. The DSCR for the Hotel shall be the ratio for the
applicable period in which: (A) the numerator is the sum of the Net Operating
Income for the Hotel plus the OpCo Rent Payments for such period; and (B) the
denominator is the aggregate amount of principal and interest due and payable on
the Note for such period.

 

 

[END OF TEXT; SIGNATURES ON NEXT PAGE]

 

 



6

 

 

Executed under seal as of the date first above written.

 

 

BORROWER/PROPCO:   bank:       GANO HOLDINGS, LLC,   EAST BOSTON SAVINGS BANK, a
Rhode Island limited liability company     a Massachusetts banking corporation  
    By: /s/ James A. Procaccianti   By: /s/ Jonpaul Sallese James A.
Procaccianti,   Jonpaul Sallese Its: Authorized Signatory   Vice President,
Commercial Real Estate   OPCO/FRANCHISEE:           PHR GANO OPCO SUB, LLC,    
a Delaware limited liability company           By: /s/ James A. Procaccianti    
James A. Procaccianti,     Its: Authorized Signatory             GPHREIT:      
    PROCACCIANTI HOTEL REIT, Inc.     a Maryland corporation           By:      
    By: /s/ James A. Procaccianti     Name: James A. Procaccianti     Its:
Authorized Signatory             JPROCACCIANTI, executing to       confirm the
release of the     undersigned as provided above:     /s/ James A. Procaccianti
    James A. Procaccianti        

 



7

 

 

STATE OF RHODE ISLAND

 

Providence, ss.

 

On this 26th day of February, 2020, before me, the undersigned notary public,
personally appeared James A. Procaccianti, proved to me through satisfactory
evidence of identification, which was being personally known to me to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose.

 

 



  /s/ Natasha V. Ruane   NOTARY PUBLIC

 

[Affix Notarial Seal]  

 

 

 



8

 

 

COMMONWEALTH OF MASSACHUSETTS

 

__________________, ss.

 

On this ____ day of ______________, 2020, before me, the undersigned notary
public, personally appeared Jonpaul Sallese, as Vice President, Commercial Real
Estate, of East Boston Savings Bank, proved to me through satisfactory evidence
of identification, which was __________________ to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose.

 

 

        NOTARY PUBLIC      [Affix Notarial Seal]  Printed Name:             My
Commission Expires:  



  



9

 

 

EXHIBIT A

 

Operating Lease

 

(BG Doc #879855)

 

 





 

 

EXHIBIT B

 

Franchise Agreement

 

(BG Doc #881108)

 

 





 

 

EXHIBIT C

 

Organization Chart

 

(BG Doc #881912)

 

 







